 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   YUSSUF ABDULLE,

 9                             Petitioner,               CASE NO. C19-37-MJP-BAT

10       v.                                              ORDER FOR SERVICE § 2254
                                                         PETITION, ANSWER, AND
11   JEFFREY A UTTECHT,                                  APPOINTMENT OF COUNSEL

12                             Respondent.

13            This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner is currently

14   incarcerated at the Coyote Ridge Corrections Center and is subject to the Court’s Mandatory E-

15   Filing Initiative under General Orders 02-15 and 06-16. The Court, having reviewed petitioner’s

16   federal habeas petition, hereby finds and ORDERS as follows:

17            (1)    Service

18            The Clerk is directed to send to respondent and to the Attorney General of the State of

19   Washington, via e-mail, copies of the petition and of this Order. The Clerk shall also direct a

20   copy of this Order and of the Court’s pro se instruction sheet to petitioner.

21            (2)    Appointment of the Federal Public Defender

22            The Court appoints the Federal Public Defender for the Western District of

23   Washington (FPD) as counsel for the Petitioner. The Clerk shall provide copies of the


     ORDER FOR SERVICE § 2254 PETITION,
     ANSWER, AND APPOINTMENT OF
     COUNSEL - 1
 1   petition, and this Order to: Michael Filipovic, Federal Public Defender, Federal Public

 2   Defender’s Office, 1601 Fifth Avenue, Suite 700, Seattle, Washington 98101. The FPD shall

 3   confer with Petitioner. The Court’s order of appointment will stand unless the FPD informs the

 4   Court by February 8, 2019, that Petitioner objects to the Court’s order appointing the FPD and

 5   requests the appointment order be rescinded.

 6          (3)     Answer

 7          Within sixty three (63) days after service, the Respondent shall file and serve an answer

 8   in accordance with Rule 5 of the Rules Governing Section 2254 Cases in United States District

 9   Courts. As part of such answer, Respondent shall state whether Petitioner has exhausted

10   available state remedies and whether an evidentiary hearing is necessary. Respondent shall not

11   file a dispositive motion in place of an answer without first showing cause as to why an answer is

12   inadequate.

13          (4)     Noting Answer

14          The answer will be treated in accordance with LCR 7. Accordingly, on the face of the

15   answer, Respondent shall note it for consideration on the fourth Friday after filing. Petitioner’s

16   response and Respondent’s reply shall be filed as set forth in LCR 7(d).

17          (5)     Filing by Parties

18          All attorneys admitted to practice before this Court must file documents electronically via

19   the Court’s CM/ECF system. All filings must indicate in the upper right hand corner the name of

20   the magistrate judge to whom the document is directed.

21          The parties are advised that when the total of all pages of a filing exceeds fifty (50) pages

22   in length, a paper copy of the document (with tabs or other organizing aids as necessary) shall be

23


     ORDER FOR SERVICE § 2254 PETITION,
     ANSWER, AND APPOINTMENT OF
     COUNSEL - 2
 1   delivered to the Clerk’s Office for chambers. The chambers copy must be clearly marked with

 2   the words “Courtesy Copy of Electronic Filing for Chambers.”

 3           (6)    Motions

 4          Any request for court action shall be set forth in a motion, properly filed and served in

 5   accordance with LCR 7.

 6          (7)     Direct Communications with District Judge or Magistrate Judge

 7          No direct communication is to take place with the District Judge or Magistrate Judge with

 8   regard to this case. All relevant information and papers shall be directed to the Clerk.

 9

10          DATED this 18th day of January, 2019.

11

12                                                            A
                                                          BRIAN A. TSUCHIDA
13                                                        United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23


     ORDER FOR SERVICE § 2254 PETITION,
     ANSWER, AND APPOINTMENT OF
     COUNSEL - 3
